Citation Nr: 0023493	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  97-27 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.


FINDING OF FACT

The veteran has submitted medical evidence of a current PTSD 
disability, lay evidence of an inservice stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999). Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (1999); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128 (1997).

Under the new Cohen criteria, the veteran has met his burden 
of submitting a well-grounded PTSD claim because he has 
submitted medical evidence of a current PTSD disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an inservice stressor, which in a PTSD case 
is the equivalent of inservice incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability, in the form of diagnoses by VA medical 
personnel.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); and King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Because the claim is well grounded, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996); EF v. Derwinski, 1 Vet. 
App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).


ORDER

The veteran's claim for service connection for PTSD is well 
grounded.  To this extent, the appeal is granted.


REMAND

In reviewing the veteran's claim, the Board observes that the 
veteran has described two principal service-related stressors 
in relation to his claim for service connection for PTSD.  
First, he maintains that his unit, as well as many 
surrounding units, came under frequent bombing and mortar 
attacks while stationed at the Nha Trang Air Base in Vietnam.  
He stated that these attacks began on his first night in 
Vietnam, and continued at a rate of two to three times per 
week throughout his stay in Vietnam, from January 1969 to 
January 1970.  He indicated that while he did not personally 
know any soldiers who were killed or wounded, he indicated 
that he saw U.S. casualties following these attacks.  He also 
testified at a hearing held before an RO hearing officer in 
October 1998 that while he did not know the names of any unit 
members who were killed or injured during these attacks, he 
believed that there were some casualties among members of his 
unit.  He indicated that his unit was the 4th SOS Group, Nha 
Trang Air Base RVN.  He also indicated that his unit came 
under mortar and rocket attack during his final three months 
in Vietnam, at which time he was stationed at Phan Rang.  He 
stated that he believed that he was assigned to the same unit 
while at Phan Rang (i.e., the 4th SOS Group), but was not 
certain.

Second, the veteran stated that he witnessed an incident in 
which a Viet Cong tried to enter the airbase at Nha Trang and 
was shot by U.S. soldiers.  He stated that the Viet Cong had 
explosives strapped to his body, and was "blown to pieces" 
when he was shot.  He stated that this incident took place 
some time between June and September 1969.

In an attempt to verify the veteran's report of having 
witnessed casualties while stationed at Nha Trang, the RO 
sent a request to the USAF Military Personnel Center (MPC) at 
Randolph Air Force Base in Texas in November 1998, requesting 
unit casualty information for the personnel assigned to the 
4th SOS Group, Nha Trang RVN, from January to March 1969, and 
from January through March 1970, the periods when the veteran 
testified that the bombing was heaviest.  However, in a 
response dated in February 1999, the Chief of the Records 
Reconstruction Branch at the USAF MPC indicated that the RO 
would need to contact the National Archives in College Park, 
Maryland to obtain a list of casualties.

In a request dated in April 1999, the RO then requested unit 
casualty information from the National Archives for the 
veteran's reported unit for the periods described above.  In 
a response dated in May 1999, the National Archives and 
Records Administration (NARA) indicated that they could find 
not record of any Army group numbered "4" which served in 
Nha Trang, Vietnam.  However, they indicated that if the unit 
was part of the Air Force, the RO would have to contact that 
branch directly for assistance.

A review of the veteran's DD Form 214 and service personnel 
records confirms that the veteran was indeed a member of the 
Air Force, not the Army.  Although the veteran's records may 
well have been kept at the USAF MPC at Randolph AFB at some 
point, the Board notes that, according to the M21-1 Manual, 
his records would normally have been sent to this facility 
for a period of three to six months, at which time the 
records would have been retired to the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  See VBA's 
Adjudication Procedure Manual, M21-1, Part III, 4.01(e)(1).  
In a letter dated in April 1997, the RO informed the veteran 
that it had contacted NPRC in April 1997 for records of the 
veteran.  There does not appear to be a response from that 
facility regarding any additional medical and nonmedical 
records pertaining to the veteran's military service.  The 
RO, on remand, should ensure that a response from NPRC as 
well as any additional service records of the veteran are 
obtained and associated with the record on appeal.  

The Board notes further, that other additional development 
may yield information concerning quarterly historical reports 
containing unit histories or chronologies of the 4th SOS 
Group.  In this regard, the Board observes that since the 
veteran has stated that his unit came under attack several 
times per week "during the whole year of 1969," this search 
should be expanded to encompass the entire time the veteran 
was at Nha Trang, i.e., from January 1969 to October 1969.  
Furthermore, as the veteran has testified that he was 
stationed at Phan Rang for the final three months he served 
in Vietnam, at which time his unit again came under mortar 
and rocket attack, a search for records during November and 
December 1969 and January 1970 at Phan Rang should be 
requested as well.  Since copies of such records may be 
stored at the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) in Springfield, Virginia, a request to 
that facility for copies of records relating to rocket and 
mortar attacks against the veteran's unit should be 
performed.

Finally, the Board observes that while the veteran's report 
of seeing a Viet Cong being blown up when shot by U.S. 
military personnel sometime between June and September 1969 
is somewhat anecdotal in nature, there may be some record of 
this incident in official records, particularly since it 
appears from the veteran's statements that the Viet Cong may 
have actually penetrated the Nha Trang Air Base before being 
shot by U.S. personnel.  Therefore, an attempt to verify this 
incident through a request for relevant records maintained by 
the USASCRUR is warranted as well.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the NPRC and 
request that any additional records of 
the veteran are forwarded to the RO for 
review.

2.  The RO should contact the USASCRUR 
and request copies of quarterly 
historical reports containing unit 
histories or chronologies of the 4th SOS 
Group, Nha Trang RVN, from January to 
October 1969, and for the same unit while 
stationed at Phan Rang from November 1969 
to January 1970.  Of particular interest 
would be any reports showing that unit 
members were either killed or injured by 
enemy rocket and mortar attacks during 
this time period.  

3.  The RO should also request that the 
USASCRUR attempt to verify the veteran's 
assertion that a lone Viet Cong male was 
shot and killed by U.S. soldiers sometime 
between June and September 1969 as he 
attempted to enter the Nha Trang Air Base 
while strapped in explosives.  Of 
particular interest would be any incident 
reports, such as operational reports 
which could potentially provide 
corroborating details of the method of 
death of this individual.

4.  If the RO determines that both of the 
veteran's claimed stressors have been 
verified, or if determines that neither 
has been, then the RO should readjudicate 
the issue of the veteran's entitlement to 
service connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

5.  If, however, following the receipt of 
responses from the NPRC and the USASCRUR, 
and the completion of any development 
warranted or suggested by these offices, 
the RO determines that only one of these 
two claimed stressors has been verified, 
then the RO should schedule the veteran 
for a VA psychiatric examination by an 
appropriate mental health professional.  
This examination is to be conducted in 
accordance with the VA Physician's Guide 
for Disability Evaluation Examinations in 
order to determine the nature and extent 
of any psychiatric disorder which may be 
present.  All indicated studies, 
including post traumatic stress disorders 
sub scales, are to be performed.  The 
claims file should be provided to and 
reviewed by the examiner prior to 
conducting this examination.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor the 
examiner is hereby notified that only the 
verified history detailed in the reports 
provided by the official sources may be 
relied upon.  If the examiner believes 
that PTSD is the appropriate diagnosis 
the examiner must specifically identify 
which stressor detailed in the official 
reports is responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.

6.  Following the completion of the 
foregoing the RO should review the claims 
file to ensure that all of the foregoing 
development has been completed in full.  
In particular, the RO should review the 
VA psychiatric examination report to 
verify that any diagnosis of PTSD was 
based on the verified history provided by 
official sources.  If the examiner relied 
upon a history which is not verified, 
that examination report must be returned 
as inadequate for rating purposes.  The 
Board emphasizes that the Court has held 
that a diagnosis of PTSD, related to 
service, which is based on an examination 
which relied upon an unverified history 
is inadequate.  West v. Brown, 7. Vet. 
App. at 77.

7.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of the 
veteran's entitlement to service 
connection for PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals


 

